Title: Enclosure: Thomas Carstairs’s Estimate of the Cost of Masonry for the Capitol, [ca. 15 August 1793]
From: Jefferson, Thomas
To: Commissioners of the Federal District


EnclosureThomas Carstairs’s Estimate of the Cost of Masonry for the Capitol

[ca. 15 Aug. 1793]

At the request of the President of the United States, and the Honble. Thomas Jefferson, the subscriber has measured and estimated the cut stone and Ruble work of a Capitol as seen in the plan and one elevation hereto annexed at the Philadelphia rates, viz.


  Cut Stone round building including 24¾ Columns and 2. pelestars
£37278.13.0


Setting Do. & building rough Stone work
  14705.  0.0


Rough Stone Lime & Sand for building
  12571.17.6



  64,555.10.6


or $
  172,148.6/100



Thomas Carstairs


The above estimate is as follows
Rusticated Stone at 5/. per foot.
Plain Cut Stone at 4/. per foot.
Building in rough Stone work at 6/. per perch.
Stone lime & Sand at 11/3. per perch.
N.B. The cost for Carriage for Virginia Stone from thence to Philadelphia at 20d. per foot.


T. C.

